DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert A. Parsons (Reg. No. 32,713) on 8/22/22.
Claim 5 of the application has been amended as follows: 
5.	The polymer modulator as claimed in claim [3] 1 wherein the active region further includes an upper cladding layer joined with the lower cladding layer in the active region to surround the shaped electro-optic polymer active core and the waveguide core in the active region, the refractive index of the passive waveguide core in the active region is at least 0.01 higher than the refractive index of the upper cladding layer.
Drawings
The drawings were received on 7/6/22.  These drawings are accepted.
Allowable Subject Matter
Claims 1, 2, 5, 8, 9, 16, 17, 24, 25, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest the claimed invention, specifically wherein the shaped electro-optic polymer active core component includes opposing ends that are each tapered horizontally and vertically, forming adiabatic transition areas with the passive central portion, in combination with the remaining limitations of the claims.
The most applicable prior art, DeRose et al. (US 7,912,327 B2), addressed in the Action mailed 2/7/22, fails to disclose or reasonably suggest the combination of horizontal and vertical tapering required of the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/22/22